

115 S2616 IS: Environmental Health Workforce Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2616IN THE SENATE OF THE UNITED STATESMarch 22, 2018Ms. Stabenow introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prioritize education and training for current and future members of the environmental health
			 workforce.
	
 1.Short titleThis Act may be cited as the Environmental Health Workforce Act of 2018. 2.FindingsCongress finds as follows:
 (1)The environmental health workforce is vital to protecting the health and safety of the public. (2)For years, State and local governmental public health agencies have reported substantial workforce losses and other challenges to the environmental health workforce.
 (3)According to the Association of State and Territorial Health Officials (ASTHO), between 2010 and 2016, the size of the public health workforce has decreased by approximately 9,200 workers.
 (4)In the coming years, the retiring Baby Boomer Generation will lead to a further decrease in the environmental health workforce.
 (5)Currently, only 28 States require a credential for environmental health workers that is an impartial, third-party endorsement of an individual’s professional knowledge and experience.
 (6)The 2017 hurricane season has— (A)devastated many cities, counties, and municipalities in Texas, Florida, and Puerto Rico;
 (B)interrupted safe water supplies; (C)destroyed hospitals, nursing homes, schools, and childcare facilities;
 (D)disabled electricity power sources that keep our Nation's food and water safe; and
 (E)flooded homes and commercial buildings that will have to be remediated from mold.
 (7)Disasters such as these demonstrate the role of the environmental health workforce in assuring that day care centers, schools, hospitals, the water supply, and food establishments are free from hazards that might cause serious illness or death.
 (8)Educating and training existing and new environmental health workers should be a national public health goal.
			3.Model standards and guidelines for credentialing environmental health workers
			(a)Model Standards
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with appropriate national professional organizations, Federal, State, local, and tribal governmental agencies, and private sector and nongovernmental entities, shall develop model standards and guidelines for credentialing environmental health workers.
 (2)Permissible contentModel standards and guidelines developed under paragraph (1) may include the following: (A)Environmental health workers should understand basic public health principles and the interdisciplinary nature of environmental health.
 (B)Environmental health workers should understand environmental protection and environmental health principles and practices.
 (C)Environmental health workers should understand basic government functions. (D)Environmental health workers should understand and be sensitive to the different cultures found in their institutions and communities.
					(b)Provision of standards and technical assistance
 (1)In generalThe Secretary of Health and Human Services shall provide to State, local, and tribal governments— (A)the model standards and guidelines developed under subsection (a); and
 (B)technical assistance in implementing such model standards and guidelines for credentialing environmental health workers, which may include providing additional training to assist in hiring practices that encourage hiring workforce staff who—
 (i)understand and respond to changing demographics; and (ii)promote under-represented populations in reaching effective health solutions.
						4.Environmental Health Workforce Development Plan
 (a)In generalTo ensure that programs and activities (including education, training, and payment programs) administered by the Department of Health and Human Services for developing the environmental health workforce meet national needs, the Secretary of Health and Human Services shall develop a comprehensive and coordinated plan for such programs and activities that—
 (1)includes performance measures to determine the extent to which these programs and activities are meeting the Department’s strategic goal of strengthening the environmental health workforce;
 (2)establishes a strategic goal to strengthen the environmental health workforce using the Healthy People 2020 environmental health workforce objectives of the Department of Health and Human Services as a guide;
 (3)identifies any gaps in existing programs and activities (as of the date of the plan) with regard to addressing future environmental health workforce needs identified in workforce projections of the Health Resources and Services Administration in collaboration with the Centers for Disease Control and Prevention;
 (4)recommends actions to address such gaps; (5)identifies best practices to engage underserved communities and promote workforce diversity; and
 (6)identifies any additional statutory authority that is needed by the Department to implement such actions.
 (b)Submission to CongressNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall—
 (1)submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and to the Committees on Energy and Commerce and Education and the Workforce of the House of Representatives, the plan developed under subsection (a); and
 (2)post such plan on the website of the Department of Health and Human Services. 5.Reports and studies (a)Environmental health workforce development reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)examine and identify best practices implemented in States that are related to training and credentialing requirements for environmental health workers; and
 (2)submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes and, where appropriate, evaluates—
 (A)the types of environmental health workers employed at State and local health departments and independent environmental health agencies;
 (B)the educational backgrounds of such workers; (C)whether such workers are credentialed or registered, and the type of credential or registration as applicable to each worker;
 (D)the impact of State requirements for continuing education for such workers; (E)the impact of having State and local health departments and independent environmental health agencies track continuing education units for such workers; and
 (F)the frequency at which a State or local health department or other entity updates and reviews any examination required to qualify or assess environmental health workers to ensure that such examination is consistent with current law.
 (b)Study on appropriate level of environmental health workforce and natural disaster preparednessNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall collaborate with appropriate associations, organizations, and councils, such as the National Academy of Medicine, to conduct a study on—
 (1)environmental health in communities before and after natural disasters; and
 (2)the role of environmental health workers to help improve environmental health.
 6.DefinitionsIn this Act, the terms environmental health workers and environmental health workforce refer to public health workers who— (1)investigate and assess hazardous environmental agents in various environmental settings; and
 (2)develop, promote, and enforce guidelines, policies, and interventions to control such hazards.